                                                       1    Blakeley E. Griffith, Esq.
                                                            Nevada Bar No. 12386
                                                       2    SNELL & WILMER L.L.P.
                                                            3883 Howard Hughes Parkway, Suite 1100
                                                       3    Las Vegas, Nevada 89169
                                                            Telephone: 702.784.5200
                                                       4    Facsimile: 702.784.5252
                                                            bgriffith@swlaw.com
                                                       5    Attorneys for Defendant Energy Group
                                                            Consultants, Inc.
                                                       6

                                                       7

                                                       8
                                                                                    IN THE UNITED STATES DISTRICT COURT
                                                       9
                                                                                                  DISTRICT OF NEVADA
                                                      10
                                                            ANDREW PERRONG, individually and on
                                                      11    behalf of all others similarly situated,               Case No.: 2:19-cv-00115-RFB-GWF
                                                      12                             Plaintiff,                    STIPULATION AND ORDER TO
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                   EXTEND DEADLINE FOR CROSS-
Snell & Wilmer




                                                      13    v.
                    Las Vegas, Nev ada 89169




                                                                                                                   DEFENDANT and THIRD-PARTY
                         LAW OFFICES




                                                                                                                   DEFENDANT TO RESPOND TO
                          702.784 .5200




                                                      14    SPERIAN ENERGY CORP, a Nevada
                               L.L.P.




                                                            corporation, and ENERGY GROUP                          SPERIAN ENERGY CORP’S CROSS-
                                                      15    CONSULTANTS, INC., a Kansas                            CLAIM AND THIRD-PARTY
                                                            corporation,                                           COMPLAINT
                                                      16
                                                                                     Defendants.                   (First Request)
                                                      17
                                                            _____________________________________
                                                      18    TOMORROW ENERGY CORP fka
                                                            SPERIAN ENERGY CORP, a Nevada
                                                      19    corporation,
                                                      20                    Cross-Claimant and Third-Party
                                                                            Plaintiff,
                                                      21    v.
                                                      22    ENERGY GROUP CONULTANTS, INC., a
                                                            Kansas corporation,
                                                      23
                                                                            Cross-Defendant, and
                                                      24
                                                            ENERGY GROUP CONULTANTS, LLC, an
                                                      25    Ohio limited liability company,
                                                      26                     Third-Party Defendant.
                                                      27

                                                      28   ///


                                                                                                             -1-
                                                           4821-0671-9894
                                                       1             This Stipulation to Extend Deadline for Cross-Defendant Energy Group Consultants, Inc.

                                                       2   and Third-Party Defendant Energy Group Consultants, LLC to Respond to Cross-Claimant’s

                                                       3   Cross-Claim and Third-Party Complaint (“Stipulation”) is entered into as of the date below by and

                                                       4   between Energy Group Consultants, Inc. and Energy Group Consultants, LLC (“EGC” or
                                                       5   “Defendants”) and Cross-Claimant and Third-Party Plaintiff Tomorrow Energy Corp fka Sperian
                                                       6   Energy Corp. (“Cross-Claimant”) and together with Defendants, the “Parties”). The Parties hereby
                                                       7   stipulate to extend the deadline for Defendants to respond to Cross-Claimant’s Crossclaims and
                                                       8   Third-Party Complaint (“Third Party Complaint”) to May 28, 2019.
                                                       9             This is Defendants’ first request for an extension of time to respond to the Third-Party
                                                      10   Complaint and is not intended to cause any delay or prejudice to any party. The reason for the
                                                      11   extension is to give the Defendants time to evaluate and respond to the allegations set forth in the
                                                      12   Third-Party Complaint.
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13             WHEREAS, the Parties stipulate and agree as follows:
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14             Defendants shall have until May 28, 2019 to respond to the Third-Party Complaint.
                               L.L.P.




                                                      15

                                                      16    Dated: May 9, 2019                                Dated: May 9, 2019
                                                      17
                                                            SNELL & WILMER L.L.P.                             KRAVITZ,      SCHNITZER        & JOHNSON,
                                                      18                                                      CHTD.

                                                      19    By:    /s/ Blakeley E. Griffith                   By:__/s/ Gary E. Schnitzer_________
                                                            Blakeley E. Griffith (NV Bar No. 12386)           Gary E. Schnitzer (NV Bar No. 395)
                                                      20    3883 Howard Hughes Parkway, Suite 1100            8985 S. Eastern Avenue, Suite 200
                                                            Las Vegas, Nevada 89169                           Las Vegas, Nevada 89123
                                                      21
                                                            Telephone: 702.784.5200                           Telephone: (702) 362-6666
                                                      22    Facsimile: 702.784.5252                           Facsimile: (702) 362-2203
                                                            Attorneys for Defendant Energy Group
                                                      23    Consultants, Inc.                                 Ana Tagvoryan (admitted pro hac vice)
                                                                                                              Harrison Brown (admitted pro hac vice)
                                                      24                                                      BLANK ROME LLP
                                                                                                              2029 Century Park East, 6th Floor
                                                      25                                                      Los Angeles, CA 90067

                                                      26                                                      Attorneys for Defendant Tomorrow Energy
                                                                                                              Corp fka Sperian Energy Corp
                                                      27

                                                      28

                                                                                                           -2-
                                                           4821-0671-9894
                                                       1

                                                       2                                             ORDER
                                                       3             IT IS HEREBY ORDERED that the deadline for Defendants Energy Group Consultants,
                                                       4   Inc. and Energy Group Consultants, LLC to respond to Cross-Claimants’ Crossclaims and Third-
                                                       5   Party Complaint shall be May 28, 2019.
                                                       6                        21st day of May 2019.
                                                                     DATED this _____
                                                       7                                             _______________________________________
                                                                                                     RICHARD F. BOULWARE, II
                                                       8
                                                                                                     UNITED STATES DISTRICT JUDGE
                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                        -3-
                                                           4821-0671-9894
                                                       1                                    CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on May 14, 2019, I electronically filed the foregoing STIPULATION

                                                       3   AND ORDER TO EXTEND DEADLINE FOR DEFENDANT ENERGY GROUP

                                                       4   CONSULTANTS,           INC.    TO    RESPOND       TO    PLAINTIFF’S       FIRST    AMENDED

                                                       5   COMPLAINT (First Request) with the Clerk of Court for the U.S. District Court, District of

                                                       6   Nevada by using the Court’s CM/ECF system. Participants in the case who are registered CM/ECF

                                                       7   users will be served by the CM/ECF system.

                                                       8             DATED this 14th day of May 2019.
                                                       9
                                                                                                         /s/ Gaylene Kim
                                                      10                                                An employee of SNELL & WILMER L.L.P.
                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nev ada 89169
                         LAW OFFICES

                          702.784 .5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -4-
                                                           4821-0671-9894
